Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/12/21 and 10/22/21 have been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 10/22/21 have been considered as follows.

35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections based on modified interpretation of the prior art teaching.
	Applicant argues the rejections should be withdrawn because Huang (US 20200132969) does not teach a fourth lens comprising a convex image-side surface in a paraxial region thereof. Examiner respectfully disagrees and points out, Huang teaches a fourth lens comprising a convex image-side surface in a paraxial region thereof (see Fig. 13, it appears the shape changes from concave in the center to convex in a paraxial region, note the surface has a large diameter which corresponds to a large paraxial region).
	Therefore Examiner maintains the rejections, which have been modified as necessary due to the amendments to the claims.
 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,15,20-21 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Huang (US 20200132969, of record). 

    PNG
    media_image1.png
    657
    720
    media_image1.png
    Greyscale

Regarding claim 1, Huang teaches an optical imaging system (Fig. 13, Table 13, ++-+-+--) comprising: 
a first lens, a second lens, a third lens having negative refractive power, a fourth lens having positive refractive power and comprising a convex image-side surface in a paraxial region thereof (see Fig. 13, it appears the shape changes from concave in the center to convex in a paraxial region, note the surface has a large diameter which corresponds to a large paraxial region), a fifth lens having negative refractive power, a 
wherein the first lens has positive refractive power and the second lens has positive refractive power, and
	at least one of the lenses has negative refractive power with a refractive index greater than 1.68 (1.688 for 780 in Fig. 13).

Regarding claim 21, Huang further teaches the optical imaging system of claim 1, wherein each of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, the seventh lens, and the eighth lens are spaced apart from each other along an optical axis of the optical imaging system (Fig. 13).

	Regarding claims 15&20, mutatis mutandis, Huang teaches all the limitations as stated in claims 1&21 rejection above.

Claim(s) 1,9,14,22 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Li (US 20210018728, of record). 

    PNG
    media_image2.png
    445
    641
    media_image2.png
    Greyscale

Regarding claim 1, Li teaches an optical imaging system (Fig. 5, Tables 7-9, ++-+-++-) comprising: 
a first lens, a second lens, a third lens having negative refractive power, a fourth lens having positive refractive power and comprising a convex image-side surface in a paraxial region thereof, a fifth lens having negative refractive power, a sixth lens having positive refractive power, a seventh lens, and an eighth lens, which are sequentially arranged from an object side optical imaging system,
wherein the first lens has positive refractive power and the second lens has positive refractive power, and
	at least one of the lenses has negative refractive power with a refractive index greater than 1.68 (1.76 for E3).

Regarding claim 9, Li further teaches the optical imaging system of claim 1, wherein TTL/(2*IMG HT)<0.9 (Table 9, 5.26/7.12), where TTL is an optical axis distance from an object-side surface of the first lens to an image capturing surface of an image sensor, and IMG HT is half of a diagonal length of the image capturing surface of the image sensor.

Regarding claim 14, Li further teaches the optical imaging system of claim 1, wherein the seventh lens has positive or negative refractive power, and the eighth lens has negative refractive power (Table 9, ++-+-++-).
 
Regarding claim 22, Li further teaches the optical imaging system of claim 1, wherein the optical imaging system comprises a total of eight lenses (Fig. 5).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 5,7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
  
Regarding claim 5, Li teaches all the limitations as stated in claim 1, but does not explicitly teach FOV > 70O, where FOV is a field of view of an imaging system including the lenses.
Absent any showing of criticality and/or unpredictability, having FOV > 70O would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having larger field of view (Examiner notes if Applicant wishes to argue the obviousness for the FOV, Applicant needs to provide FOV for Fig. 5 of Li, considered as minimum burden for Applicant).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by having FOV > 70O for the purposes of having larger field of view.
 
Regarding claim 7, Li teaches all the limitations as stated in claim 1, but does not teach a stop disposed between the first lens and the second lens.
Absent any showing of criticality and/or unpredictability, having a stop disposed between the first lens and the second lens would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing stray light and/or increasing/reducing the illumination and/or having desired imaging effects recognized by the one of ordinary skill in the art.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li by having a stop disposed between the first lens and the second lens for the purposes of reducing stray light and/or increasing/rducing the illumination and/or having desired imaging effects recognized by the one of ordinary skill in the art.
 
Regarding claim 8, the modified Li further teaches the optical imaging system of claim 7, wherein SD/TD > 0.8 (as seen in Fig. 5, when the stop is place between E1 and E2, this condition is satisfied), where SD is an optical axis distance from the stop to an image-side surface of the eighth lens, and TD is an optical axis distance from an object-side surface of the first lens to the image-side surface of the eighth lens.

Allowable Subject Matter
Claim(s) 2-4,6,16-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Regarding each claim of claims 2-4,6,16-18, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an optical imaging system including the additional limitations of each claim, along with the other claimed limitations of each claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234